       Case 2:16-cv-00881-KM-ESK Document 301 Filed 09/14/20 Page 1 of 3 PageID: 9071


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________

CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD         FRANCIS C. HAND                         RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      AVRAM S. EULE                           WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739
PETER G. STEWART                    A. RICHARD ROSS                                       CHRISTOPHER H. WESTRICK*                STEPHEN R. DANEK
JAN ALAN BRODY                      CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      JAMES A. O’BRIEN III**                  DONALD A. ECKLUND
JOHN M. AGNELLO                     MELISSA E. FLAX               FAX (973) 994-1744                                              MEGAN A. NATALE
CHARLES M. CARELLA                  DAVID G. GILFILLAN           www.carellabyrne.com      OF COUNSEL                             ZACHARY S. BOWER+
JAMES E. CECCHI                     G. GLENNON TROUBLEFIELD                                                                       MICHAEL CROSS
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
                                    BRIAN H. FENLON                                                                               CHRISTOPHER J. BUGGY
                                                                                           NEW JERSEY AS A CIVIL TRIAL ATTORNEY
JAMES D. CECCHI (1933-1995)         LINDSEY H. TAYLOR                                                                             JOHN V. KELLY III
                                                                                          **MEMBER NY AND MA BARS ONLY
JOHN G. GILFILLAN III (1936-2008)   CAROLINE F. BARTLETT                                                                          MICHAEL A. INNES
ELLIOT M. OLSTEIN (1939-2014)

                                                              September 14, 2020
                                                                                                                                  +MEMBER FL BAR ONLY




         BY ECF AND HAND DELIVERY

           Hon. Kevin McNulty, U.S.D.J.
           United States District Court
           District of New Jersey
           M.L. King, Jr. Federal Building
              and U.S. Courthouse
           50 Walnut Street
           Newark, New Jersey 07102


                      Re:           In re Mercedes-Benz Emissions Litigation
                                    Civil Action No. 2:16-0881 (KM) (ESK)

         Dear Judge McNulty:

                This firm, along with Hagens Berman Sobol Shapiro LLP and Seeger Weiss
         LLP, represent Plaintiffs in the above-referenced action. We write on behalf of all
         parties to request modification of the Court’s April 11, 2019 Order appointing the
         Hon. Dennis M. Cavanaugh, U.S.D.J. (Ret.) as special discovery master pursuant to
         Rule 53(a). See ECF No. 195. During our last conference with Special Master
         Cavanaugh he suggested that we forward this letter and proposed form of Order
         directly to Your Honor.

               Plaintiffs and Daimler AG and Mercedes-Benz USA LLC (“Mercedes
         Defendants”) have entered into a settlement agreement, and Plaintiffs have filed a
         motion for preliminary approval of that class settlement (“Preliminary Approval
         Motion”). ECF No. 299.

               All parties, including Robert Bosch GmbH and Robert Bosch LLC, have
         reached an agreement to request that the Court expand the authority of Special
         Master Cavanaugh to address all pending and future motions and applications for
         settlement pursuant to Rule 23 (including but not limited to preliminary and final
         approval of any proposed settlement and any motion for attorneys’ fees and costs).
         The pending Preliminary Approval Motion is closely interrelated with the Mercedes


         704694v1
    Case 2:16-cv-00881-KM-ESK Document 301 Filed 09/14/20 Page 2 of 3 PageID: 9072


      September 14, 2020
      Page 2

      Defendants’ separate settlement with federal and California state agencies filed in
      the District Court for the District of Columbia [Case No. 1:20-cv-02564] and requires
      an expedited process to evaluate whether to preliminarily approve the class
      settlement. Given the complexity of this case, the judicial vacancies in this District,
      and the timing considerations required by the separate settlement with federal and
      California state agencies, the parties believe that it is appropriate for Special Master
      Cavanaugh to oversee the settlement approval process. Special Master Cavanaugh
      has substantial expertise and familiarity with the facts and parties of this case. In
      addition, given his experience as a judge in this District, Special Master Cavanaugh
      has extensive experience overseeing the settlement approval process. For these
      reasons, the parties respectfully submit that modification of the appointment order
      is appropriate under Rule 53(a)(1) to allow Special Master Cavanaugh to oversee
      settlement proceedings.

            Accordingly, we respectfully request that Your Honor “So Order” the enclosed
      order and place it on the docket. We appreciate the Court’s consideration of this
      matter. The parties are available at Your Honor’s convenience to answer any
      questions.
                                      Respectfully submitted,

                                               CARELLA, BYRNE, CECCHI,
                                               OLSTEIN, BRODY & AGNELLO

                                               By /s/ James E. Cecchi
                                               JAMES E. CECCHI
                                               5 Becker Farm Road
                                               Roseland, New Jersey 07068
                                               Tel: (973) 994-1700

                                               By /s/ Steve W. Berman
                                               STEVE W. BERMAN
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1918 8th Avenue, Suite 3300
                                               Seattle, Washington 98101
                                               Tel: (206) 623-7292




 C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
704694V1
    Case 2:16-cv-00881-KM-ESK Document 301 Filed 09/14/20 Page 3 of 3 PageID: 9073


      September 14, 2020
      Page 2


                                               By /s/ Christopher A. Seeger
                                               CHRISTOPHER A. SEEGER
                                               SEEGER WEISS LLP
                                               55 Challenger Road
                                               Ridgefield Park, New Jersey 07660
                                               Tel: (973) 639-9100

                                               Counsel for Plaintiffs and the
                                               Class


      cc:     Hon. Edward S. Kiel, U.S.M.J.
              Hon. Dennis M. Cavanaugh (Ret.)
              All Counsel of Record




 C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
704694V1
